Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance              
        Claims 1 and 3-21 are allowed. 
1.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the edge of the body includes a series of portions set in alternating directions relative to the body, in combination with other limitations set forth in claim 1. The prior art also fails to teach a tip formed on the body opposite from the attachment portion, in combination with other limitations set forth in claim 14. The prior art also fails to teach a third portion of the edge is unset relative to the body,  in combination with other limitations set forth in claim 18. 

              Regarding claims 1, 14 and 18, Artrag (DE 102011054648 A1), Kocher et al. (7,806,033), Yoshida et al. (4,958,546) and Gunzer (4,335,630) alone or in combinations, as set forth in the Final Office Action mailed on 02/04/2019, fail to teach above-mentioned limitations set forth in claims 1, 14 and 18. See page 3 of the Patent Board Decision mailed on 07/01/2021.

. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
2.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   August 26, 2021